Citation Nr: 1641359	
Decision Date: 10/22/16    Archive Date: 11/08/16

DOCKET NO.  12-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for deep-vein thrombosis/post-phlebitic syndrome.

2.  Entitlement to a rating for a total right hip arthroplasty in excess of 50 percent.

3.  Entitlement to a disability rating for impairment of the thigh associated with left hip strain in excess of 20 percent since March 25, 2014, in excess of 10 percent prior to March 25, 2014.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2010.  


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1986 to February 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated October 2003 and June 2007 of the RO in Columbia, South Carolina.

In October 2010, the Board remanded the issues of entitlement to an initial rating in excess of 50 percent for a total right arthroplasty, entitlement to an increased rating in excess of 10 percent for a left hip/thigh disorder, entitlement to service connection for a stomach disorder, entitlement to service connection for deep vein thrombosis, and entitlement to a TDIU, for additional development and adjudication.  In a June 2012 rating decision, the RO granted service connection for a stomach disorder which fully resolved the appeal as to that issue.  In the same decision, the RO granted a TDIU, effective July 1, 2010, partially resolving the appeal with respect to that issue.  

The Board remanded the issues of entitlement to an increased rating in excess of 10 percent for a left hip/thigh disorder and entitlement to service connection for deep vein thrombosis, each for issuance of a Statement of the Case.  In an April 2015 decision, the RO granted an increased staged rating of 20 percent for impairment of the thigh associated with left hip strain since March 25, 2014.  However, while the RO issued a Statement of the Case addressing entitlement to service connection for deep-vein thrombosis, the RO did not issue a Statement of the Case with respect to the rating for the left hip.  Despite the increased rating, that issue remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The Board acknowledges that the Veteran's representative has asserted in written argument received in January 2013 and September 2016 that the current appeal includes the rating for the Veteran's service-connected low back disability.  However, that issue was denied by the Board in the October 2010 decision, it was not remanded.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2016).  The Veteran has not since appealed the rating for his low back disability and that matter is not before the Board.  

The Board has characterized the rating issue for the right hip as involving a rating in excess of 50 percent.  However, the Board acknowledges that a temporary total rating for convalescence is in effect for that disability from May 11, 2009, to July 1, 2010.  38 C.F.R. § 4.30 (2016).  This period is obviously excluded from consideration as the maximum rating is already assigned.  

The issues of entitlement to a rating in excess of 50 percent for a total right hip arthroplasty, entitlement to a disability rating for impairment of the thigh associated with left hip strain in excess of 20 percent since March 25, 2014, in excess of 10 percent prior to March 25, 2014, and TDIU entitlement prior to July 1, 2010, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Deep-vein thrombosis is not related to service, and is not related by causation or permanent worsening beyond natural progress to any service-connected disability. 


CONCLUSION OF LAW

Deep-vein thrombosis was not incurred in and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The presumption diseases do not include deep-vein thrombosis. 

Service treatment records reveal no treatment for or diagnosis of deep-vein thrombosis or other vascular disorder during service.  The Veteran does not contend that he was treated for this disorder in service.  His argument is that he incurred the disorder after service as a result of a right hip total arthroplasty.  

Post-service clinical records show that the Veteran underwent a right hip total arthroplasty approximately 6 years after service, in September 1996.  He was diagnosed with deep-vein thrombosis (thrombophlebitis) approximately 8 years later.  This was initially noted in his left upper extremity, as shown by venous Doppler in August 2003.  Subsequently, the condition was also noted in the left lower extremity and he was hospitalized for anti-coagulation therapy in September 2003.  The Veteran experienced a recurrence in 2004-05 and was again hospitalized in July 2005 for anti-coagulation therapy (VBMS record 03/19/2007).  The Board observes that the Veteran carries other cardiovascular diagnoses, including left ventricular systolic dysfunction, bilateral pulmonary emboli, paroxysmal atrial flutter, and hypertension.  He underwent a revision right hip arthroplasty in 2009.

Thus, the evidence establishes a post-service diagnosis of deep-vein thrombosis affecting multiple extremities, as well as multiple service-connected orthopedic disabilities, including a long-standing right hip disability.  The question remaining for resolution by the Board is whether there is an approximate balance of the evidence regarding a relationship of causation or aggravation between the service-connected disabilities and the claimed deep-vein thrombosis.  

The report of a VA examination in April 2007 notes that reports of pain in the right thigh and leg were related to recent episodes of deep-vein thrombosis which the examiner noted were not related to his hip or back conditions.  

The report of a VA examination in May 2012 reveals the examiner's opinion that it is less likely as not that the Veteran's current post phlebitic syndrome is due to his service-connected disabilities.  The examiner reasoned that the Veteran's deep-vein thrombosis/post-phlebitic syndrome did not occur post-operatively or in a time frame that could be associated with post-operative complications.  

There is no medical opinion that purports to relate the Veteran's deep-vein thrombosis to a service-connected disability.  The Veteran's lay assertions are the only evidence in favor of such a relationship.

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a vascular condition such as deep-vein thrombosis to an orthopedic disability is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of deep-vein thrombosis and the inherently medical question of how the service-connected disability itself, a specific injury during surgery, or medications or other treatments administered to treat the service-connected disability, may have contributed to bring about deep-vein thrombosis.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed deep-vein thrombosis and any service-connected disability.

There is also no medical opinion that purports to relate a permanent worsening of deep-vein thrombosis beyond its natural progress to a service-connected disability.  The Board finds that the reasoning of the May 2012 opinion may reasonably be applied to the question of worsening.  In essence, the examiner found that the onset of deep-vein thrombosis was too remote from the September 1996 right hip procedure for there to have been any impact of that surgery.  Since there was no evidence of the presence of deep-vein thrombosis at the time of the September 1996 procedure, or for many years after, the question of aggravation is not reasonably raised in this case.  The Board acknowledges that the Veteran underwent a revision arthroplasty of the right hip in 2009; however, his deep vein thrombosis had existed for years prior to that procedure and there is nothing beyond lay speculation that would establish an aggravation of deep vein thrombosis due to that procedure.  

In sum, the Veteran's deep-vein thrombosis is not related to service and is not related by causation or permanent worsening beyond natural progress to any service-connected disability.  The Board therefore concludes that service connection for deep vein thrombosis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  As discussed above, in light of the reasoning of the May 2012 examiner which is based on the length of time after the Veteran's right hip arthroplasty surgery and the onset of deep-vein thrombosis, the Board finds that the opinion reasonably encompasses causation and aggravation and there is no deficiency in the opinion on that basis. 


ORDER

Service connection for deep-vein thrombosis is denied. 


REMAND

In the October 2010 Remand, the Board instructed that a Statement of the Case should be sent to the Veteran addressing the issues of entitlement to a rating in excess of 10 percent for the service-connected impairment of the thigh associated with left hip strain, entitlement to service connection for deep-vein thrombosis, and entitlement to service connection for a stomach disorder.  The RO granted service connection for a stomach disorder resolving the appeal as to that issue.  The RO issued a Statement of the Case in June 2012, but included only the issue of entitlement to service connection for deep-vein thrombosis.  To date, there has been no Statement of the Case issued regarding the rating for impairment of the thigh associated with left hip strain.  The RO has since granted an increased rating of 20 percent for this disability, effective March 25, 2014, and has granted service connection for additional disabilities of the left hip, including impaired flexion and extension.  However, this does not resolve the appeal with respect to rating for impairment of the thigh associated with left hip strain.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that, since the Board remanded the issue of entitlement to a disability rating in excess of 50 percent for a right hip disability in October 2010, the RO has completed the requested VA examination (December 2010) and readjudicated the claim (July 2012).  However, since the most recent readjudication, more than 5 years have elapsed.  During that time, a substantial number of pertinent records have been added to the claims file, including VA examinations (see April 23, 2016, VA Hip and Thigh Examination) and VA outpatient records encompassing the entire period on appeal, from 2003 to 2016.  However, there has been no subsequent adjudication of the remanded issue.  

The issue of entitlement to an increased rating for impairment of the thigh associated with left hip strain arises from a June 2007 decision.  The Board's determination as to that issue would necessarily affect the determination as to TDIU entitlement prior to July 1, 2010, as would the determination of the rating for the right hip, which arises from an October 2003 decision.  Therefore, the TDIU issue is inextricably intertwined with the remanded issues and adjudication of TDIU entitlement must be deferred.  

Accordingly, the issues of entitlement to a rating in excess of 50 percent for right hip disability, entitlement to an increased rating for impairment of the thigh associated with left hip strain, and TDIU entitlement prior to July 1, 2010, are REMANDED for the following action:

1.  Issue a Statement of the Case pertaining to the issue of entitlement to a disability rating for impairment of the thigh associated with left hip strain in excess of 20 percent since March 25, 2014, in excess of 10 percent prior to March 25, 2014, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  38 C.F.R. § 20.202 (2016).  

If, and only if, the Veteran perfects the appeal to any issues, the case must be returned to the Board for appellate review.

2.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

3.  Readjudicate the remanded claims of entitlement to a rating in excess of 50 percent for right hip disability prior to and since the temporary total rating, and TDIU entitlement prior to July 1, 2010, in light of the additional evidence added to the claims file.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


